NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       THOMAS FORREST BOLTON,
                              Appellant,

                                        v.

                            STATE OF ARIZONA,
                                 Appellee.

                             No. 1 CA-HC 19-0007
                               FILED 1-14-2021


           Appeal from the Superior Court in Yavapai County
                       No. P1300CV201900891
                 The Honorable Tina R. Ainley, Judge

                                  AFFIRMED


                                   COUNSEL

Thomas Forrest Bolton, Kingman
Appellant

Yavapai County Attorney’s Office, Prescott
By Dana E. Owens
Counsel for Appellee
                            STATE v. BOLTON
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1             Thomas Bolton appeals from the superior court’s order
denying his petition for writ of habeas corpus, claiming he is being held in
violation of his due process rights. Because he has shown no error, the order
is affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2015, a jury convicted Bolton of sexual assault and
kidnapping, both Class 2 felonies. Bolton was sentenced to concurrent
prison terms, the longest of which was for 14 years. In 2016, his convictions
and sentences were affirmed on direct appeal. In 2018, Bolton petitioned for
post-conviction relief, claiming that the superior court lacked jurisdiction
and imposed an unlawful sentence, and that the State knowingly
mishandled critical evidence and presented perjured testimony. The court
found the petition lacked merit and denied the relief requested. In 2019,
Bolton filed a petition for review of the denial of the post-conviction relief;
this court granted review but denied relief.

¶3             Later in 2019, Bolton filed this petition for habeas corpus
relief, which reiterates the claims he made in his petition for post-conviction
relief. The superior court summarily dismissed his habeas corpus petition.
This court has jurisdiction over Bolton’s timely appeal pursuant to Ariz.
Rev. Stat. (A.R.S.) §§ 12-120.21(A)(1) and -2101(A)(11)(a) (2020).1

                               DISCUSSION

¶4             A ruling on a petition for habeas corpus relief is reviewed for
an abuse of discretion. State v. Cowles, 207 Ariz. 8, 9 ¶ 3 (App. 2004). Bolton
has the burden to show the superior court abused its discretion. See Brown
v. State, 117 Ariz. 476, 477 (1978).


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                            STATE v. BOLTON
                            Decision of the Court

¶5              Bolton’s petition is a collateral attack on his convictions and
sentences that parrots his unsuccessful arguments for post-conviction relief.
See Oswald v. Martin, 70 Ariz. 392, 397 (1950). Bolton is thus precluded from
further attacking those rulings “in subsequent petitions for writ of habeas
corpus.” Griswold v. Gomes, 111 Ariz. 59, 62 (1974). Accordingly, Bolton’s
petition fails.

¶6            Even if not precluded, Bolton’s petition does not raise a
colorable claim for relief under Arizona’s habeas corpus statutory scheme,
as the superior court correctly noted, and thus was properly denied on the
merits. See A.R.S. § 13–4121 et seq. For similar reasons, even treating his
petition as seeking post-conviction relief under Arizona Rule of Criminal
Procedure 32, Bolton has not shown a basis for relief.

¶7             Apart from these defects, traditionally in Arizona, “the writ
of habeas corpus may be used only to review matters affecting a court’s
jurisdiction.” In re Oppenheimer, 95 Ariz. 292, 297 (1964). Facts that go to a
defendant’s guilt or innocence are generally not relevant to a petition for
habeas corpus. Powell v. State, 19 Ariz. App. 377, 379 (1973). Nor are due
process claims unless they “deprive a court of jurisdiction.” Oppenheimer,
95 Ariz. at 297.

¶8            Bolton’s petition has shown no basis for relief based on
jurisdictional issues. Bolton’s petition recognizes that “an interim
complaint” specified probable cause for his arrest, that the State later “filed
a formal complaint,” and that “[t]he indictment returned by the Grand Jury
charged the two previously mentioned charges,” at which point
“proceedings continued in the Superior Court until final disposition of the
case.” These allegations fail to make a “prima facie case of false or unlawful
imprisonment.” State ex rel. Patterson v. Superior Court, 26 Ariz. 584 (1924).

¶9            For these reasons, the superior court’s ruling is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3